 In the Matter of CAPEARAGOLUMBER COMPANYandINTERNATIONALWOODWORKERS OF AMERICA, LOCAL 116, CIOCaseNo. 19 C-1365.-DecidedJuly 18, 1946Mr. Erwin A.Peterson,for the Board.Mr. GeorgeBrowvn,of Portland, Oreg., andMr. Marvin Berge,ofNorth Bend, Oreg., for the CIO.Mr. RalphT.Moore,of Coos Bay, Oreg.,for the respondent.Mr. J. W.Mclnturff,of Coos Bay, Oreg., for Local 2573.Mr. Nathan Saks,of counsel to the Board.DECISIONANDORDEROn December 12, 1945, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, findingthat the respondent had engaged in and was engaging in certain un-fair labor practices, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in a copy ofthe Intermediate Report attached hereto.Thereafter, Lumber andSawmill Workers, Local Union No. 2573, filed exceptions to the Inter-mediate Report and a supporting brief; no exceptions were filed bythe respondent.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rules are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the modifications and addi-tions hereinafter set forth.1.The Trial Examiner found that the closed-shop contract betweenthe respondent and Local 2573, which was in effect from March 15,1944, to March 15, 1945, was not renewed either automatically by itsterms, or in any other manner, for the succeeding year.The TrialExaminer, therefore, found that the contract, under which the re-69 N. L. R. B., No. 73.572 CAPE ARAGO LUMBER COMPANY573spondent attempted to justify the discharges here involved, termi-nated as of March 15, 1945, and accordingly, that by its dischargesofMax Leneve and Frank Phillips on March 21, 1945, and JackKrieschel and C. B. Wilson on March 22, 1945, the respondent dis-criminated in regard to the tenure and the terms and conditions oftheir employment, thereby discouraging membership in the CIO inviolation of Section 8 (3) of the Act.In concluding that the contract did not automatically renew, theTrial Examiner confined his reasons therefor to a finding that therequests for revisions of articles in the contract made by Local 2573on June 27, 1944, and by the respondent on July 22, 1944, were re-quests in writing to the other party to the contract for terminationof or changes in the agreement made 60 days prior to its terminationdate, and by the terms of its termination clause, such action pre-vented the agreement from automatically renewing itself. In ef-fect, therefore, the Trial Examiner based his finding that the con-tract did not automatically renew on the ground that, since suchrequests for revision represented technical compliance with the termi-nation clause of the contract, they prevented automatic renewal underthe terms of that clause. Local 2573 in its brief contends in substance,however, that although the requests for revisions by it on June 27,1944, and by the respondent on July 22, 1944, may have representedtechnical compliance with the termination clause of the contract,both requests having been made 60 days prior to the anniversary dateof the contract, such requests for revisions also represented technicalcompliance with the modification clause of the contract, both havingbeen written notices of a desire to revise the contract given 30 daysin advance of such contemplated changes, and that the parties in-tended these requests for revisions to be operative only under themodification clause, which would not have prevented the automaticrenewal of the contract.We do not agree that such was the intent of the parties.We areconvinced that the entire course of conduct by both parties to thecontract from April 1944 through February 1945, displays a con-tinuing and almost uninterrupted intent to terminate the contracton or before March 15, 1945; that their requests for revisions of thecontract in June and July 1944, were merely parts of that course ofconduct and directed to the same end; and that the action taken bythe respondent subsequent to March 15, 1945, indicates a belief on thepart of the respondent at least that the contract had terminated onMarch 15, 1945. Thus, from April 1944 to May 18, 1944, the partiesattempted unsuccessfully to replace their individual contract with anarea-wide agreement.After the negotiations for an area-wide agree-ment had broken off, the parties made the requests for revisions inquestion in June and July 1944, and pursuant thereto, attempted 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout success in August 19441 to negotiate changes in 17 out of21 clauses in their individual contract.2From September 1944through February 1945, the parties again held negotiations to re-place their individual contract with an area-wide agreement.Anarea-wide agreement was in fact tentatively agreed upon betweenthe various unions and the member companies of the Association,including Local 2573 and the respondent, in September 1944.How-ever, before the agreement was executed, the unions made. furtherdemands, requiring a reopening of negotiations on February 21, 1945.The resulting area-wide agreement was actually executed by all theunions including Local 2573, and all the member companies of theAssociation, except the respondent, on March 26, 1945. It was notuntilMarch 16, 1945, which was after the expiration of the indi-vidual contract, that Local 2573, for the first time since the variousnegotiations had begun, expressed an intention to continue under thatold agreement and not to enter into an area-wide agreement insofaras its contractual relations with the respondent were concerned ; anditwas not until March 19, 1945, that the respondent expressed a simi-lar intention.3Moreover, the record indicates that the respondent and the Associa-tion both considered the individual contract as having already termi-nated on March 15, 1945, and the respondent's mere expression onMarch 19 of its intention to continue under that agreement as insuf-ficient to restore it.This is borne out by the fact that on March 26,1945, when the respondent sought the Association's advice as to whatthe respondent should do in view of the filing with the Board of a peti-tion for certification as bargaining agent by the CIO, it was advisedby Card, the secretary-manager of the Association, not to sign anothercontract with Local 2573 until after the representation question had"It is not stated by the Trial Examiner,but the evidence shows that the two negotia-tion meetings between the respondent and Local 2573 pursuant to the requests for revisionsmade in June and July were held on August 4 and about August 18.2As stated by the Trial Examiner,however, the action of E. H. Card, secretary-managerof the Oregon Coast Operators Association,the employer association in which the respond-ent is a member,and which handles labor relations on behalf of the respondent and anumber of other employers in the district in the same industry,in sending on behalf ofthe respondent the request ofJuly22, 1944, to Local 2573 requesting revision of 15articles in their individual agreement,was deliberately and concededly taken after fullconsultation with the respondent and other members of the Association for the purposeof "forcing"Local 2573 into negotiating a uniform area-wide agreement with the operatorsand other locals in the district.Similar lettersweresent by Card on behalf of otheroperators in the Association for the same purpose.Weare ofthe opinion, therefore, thatalthough the respondent's request for revision of the individual contract wasallegedtobe for the purpose of revising that contract, its real purpose was thereby to force Local2573 into negotiating an area-wide agreement which was intended to replace the agreementsthen existing at the individual operations.In the light of such purpose,it is obviousthat the respondent's request for revision in the individual contract on July 22, 1944,actually represented a continuation of its preexisting intent to terminate that contracton or before its next anniversary date, and not merely an intent to modify it.3And, as found by the Trial Examiner,there is no evidence that such intention,althoughexpressed, was ever communicated by either party to the contract to the other. CAPE ARAGO LUMBER COMPANY575been settled by the Board.This advice was accepted by the respond-ent without question.Clearly this indicates a belief on the part ofboth the Association and the respondent, that the contract had termi-nated on March 15, 1945, and that a new agreement by the parties wasrequired to reestablish contractual relationship.We are of the opinion, therefore, that although the requests forrevisions in the contract by Local 2573 and the respondent in June andJuly 1944, absent other circumstances, could possibly be construed ashaving been made pursuant either to the modification clause or thetermination clause of the contract, there having been technical com-pliance with both clauses, the entire course of conduct by the parties,up to and after March 15, 1945, including the action of the respondenton March 26, 1945, indicates that they intended these requests for revi-sions to be operative under the termination clause of the contract.'Moreover, we have held, in cases involving contracts with similarmodification and termination clauses where similar action was takenby the parties thereto, that requests for substantial modification ofsuch a contract, followed by negotiations thereon, evidences an inten-tion to terminate the contract rather than merely to modify it.'Wehave so held, even where, unlike the instant case, the request is specifi-cally stated to be only under the modification rather than the termi-nation clause of the contract.' In the instant case, where the partiesbetween them have requested revision of 17 out of a total of 21 clausesin their contract, including the closed-shop clause, they have obviouslymade requests for substantial modification of the contract.Such re-quests were followed by the two negotiation meetings thereon inAugust 1944.Accordingly, we consider the negotiations for substan-tialmodification of the contract as further evidence that the partiesintended the requests for revisions in question to be operative underthe termination clause of the contract.Wefind, therefore, that the requests for revisions in their contractby Local 2573 on June 27, 1944, and by the respondent on July 22, 1944,were, contrary to the contention of Local 2573, intended by the partiesto be operative under the termination clause of the contract, and, ac-cordingly, that under the terms of that clause the contract terminatedon March 15, 1945.We find further, that regardless of whether the parties may haveintended the June-July 1944 requests for revisions to be under the°We do not consider the fact that the requests for revisions were made considerably inadvance of"sixty (60) days prior to expiration"as having been made at an illogical timeunder the termination clause when viewed in the light of the other action taken bothprior and subsequent thereto to terminate the contract in favor of an area-wide agree-ment,and in the light of our conclusion that the requests for revisions had the same under-lying purpose.SeeMatter of Great Bear Logging Company,59 N. L. R. B. 701.SeeMatter of Heat Transfer Products, Ine.,63 N. L. R. B. 1124. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDmodification clause of the contract, the provisions of the terminationclause were such as to prevent an automatic renewal of the contract.The termination clause provides for automatic renewal, absent requestinwriting either for (1) "changes," or (2) "termination."Thewritten requests for revision made in June-July 1944 were obviouslyrequests for "changes" in the contract.They had a continuingvitality because negotiations for a substitute agreement were still inprocess on January 15, the automatic renewal date. Inasmuch asa written request for "changes" was still outstanding on the automaticrenewal date, the provisions of the termination clause preclude anautomatic renewal of the contract regardless of the state of mind ofthe parties.2. In footnote 11 of that Section of the Intermediate Report en-titled "The remedy," the Trial Examiner pointed out that there wassome testimony indicating that offers of reinstatement had been madeto and rejected by certain members of the "green chain gang," butthat the record was not sufficiently clear to make definitive findingsthereon.He made the observation that if, in fact, certain of theseemployees did receive and reject offers of reinstatement by the respond-ent subsequent to March 22, 1945, they would be entitled to back payonly to the date such offers were made. In the absence of factsshowing the full circumstances surrounding the making of thesealleged offers of reinstatement, and the rejections thereof, we donot deem it necessary or proper to attempt to lay down any principleregarding the effect which such offers and rejections would have onthe back pay ordered herein.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Cape Arago Lumber Com-pany, Empire, Oregon, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in International Woodworkers ofAmerica, Local 116, CIO, or any other labor organization of its em-ployees, or encouraging membership in Lumber and Sawmill Workers,Local Union No. 2573, A. F. L., or any other labor organization ofits employees, by discharging or refusing to reinstate any of its em-ployees or by discriminating in any other manner in regard to theirhire or tenure of employment or any term or condition of theiremployment; CAPE ARAGO LUMBER COMPANY577(b)By any like or related act or conduct interfering with, re-straining, or coercing its employees in the exercise of their right toself-organization, to form labor organizations, to join or assist Inter-nationalWoodworkers of America, Local 116, CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Max Leneve, Frank Phillips, Jack Krieschel, C. B.Wilson, and Marshall Rybin, Clyde Kuhn, Hawley Catfish, MarionNicholas, Ray A. Muetchler, and Wilfred D. Horton, immediate andfull reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights andprivileges;(b)Make Max Leneve, Frank Phillips, Jack Krieschel, C. B. Wil-son,Marshall Rybin, Clyde Kuhn, Hawley Catfish, Marion Nicholas,Ray A. Muetchler, and Wilfred D. Horton, whole for any loss of paythey may have suffered by reason of the respondent's discriminationagainst them, by payment to each of them of a sum of money equal tothe amount which he normally would have earned as wages from thedate of his discharge or refusal to reinstate to the date of the re-spondent's offer of reinstatement less his net earnings during suchperiod ;(c)Post at its plant at Empire, Oregon, copies of the notice at-tached to the Intermediate Report marked "Appendix A." 7 Copiesof said notice, to be furnished by the Regional Director for the Nine-teenth Region, shall, after being duly signed by the respondent's rep-resentative, be posted by it immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondentto insure that said notices are not altered, defaced, or covered by anyothermaterial;(d)Notify the Regional Director for the Nineteenth Region inwriting within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.4 Said notice,however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "The Recommendations of a Trial Examiner"and substitut-ing in lieu thereof the words"A Decision and Order" ; also by inserting in the second para-graph thereof between the words "or any labor organization of our employees,"and "bydischarging or in any other manner discriminating in regard to their hire or tenure ofemployment"the words"or encourage membership in Lumber and Sawmill Workers, LocalUnion No.2573,A. F. L., or any labor organization of our employees."701592-47-vol. 69-38 :578DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTDlr. Erwin A. Petersonfor the Board.Mr. George Brown,of Portland, Oreg., andMr. Marvin Berge,of North Bend,Oreg., for the CIO.Mr. Ralph T. Moore,of Coos Bay, Oreg., for the respondent.31r. J.W. Mclnturff,of Coos Bay, Oreg., for Local 2573..STATEMENT OF THE CASEUpon an amended charge duly filed on September 12, 1945, by InternationalWoodworkers of America, Local 116, CIO, herein called the CIO, the NationalLabor Relations Board, herein called the Board, by its Regional Director forthe Nineteenth Region, issued its complaint dated September 13, 1945, againstCape Arago Lumber Company, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practices affecting,commerce within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.-Copies of the complaint and notice of hearing thereon were duly served uponthe respondent, the CIO, and Lumber and Sawmill Workers, Local Union No.2573, herein called Local 2573.With respect to the unfair labor practices the complaint alleged in substancethat: (1) the respondent on March 21, 1945, discharged Max Leneve, FrankPhillips, Jack Krieschel, and C. B. Wilson and refused thereafter to reinstatethem because they assisted or became members of the CIO; (2) as a result thereofand on the same day employees Marshall Rybin, Clyde Kuhn, Hawley Catfish,Marion Nicholas, Ray A. Muetchler, and Wilfred D. Horton ceased work con-certedly and went on strike; (3) on March 22, 1945, the last named group ofemployees applied for reinstatement but respondent refused to reinstate themfor the reason that they had assisted or had become members of the CIO andhad participated in the said strike; and (4) by the discharge and refusal toreinstate all the employees above named the respondent violated Sections 8 (1).and (3) of the Act.Thereafter the respondent filed its answer wherein certain allegations of thecomplaint were admitted but the commission of any unfair labor practices wasdenied.Pursuant to notice a hearing was held at Coos Bay, Oregon, from October 1to October 4, 11,45, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner.At the opening of the hearing, Local 2573 moved tointervene on the ground that it had a valid union shop agreement with the re-spondent which was jeopardized by the allegations of the complaint. The motionto intervene was granted without objection.The Board, the respondent, and Local 2573 were represented by counsel and theCIO was represented by its international representative and the business agentof Local 116.All parties participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues. At the conclusion of the evidence, counselfor the Board moved to conform the pleadings to the proof. This motion wasgranted without objection.The Board stated its position orally at the hearingand Local 2573 thereafter filed a brief with the undersigned which has been dulyconsidered.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following: CAPE ARAGO LUMBER COMPANYFINDINGS OF FAVr1.THE BUSINESS OF THE RESPONDENT579Cape Arago Lumber Company is an Oregon corporation having its principalof ice and place of business in the City of Empire,Oregon,where it is engaged inthe manufacture and sale of lumber and lumber products. In the course of itsbusiness operations, respondent manufactures such products valued in excessof $500,000 annually, of which approximately 90 percent is transported in inter-state commerce to and through the States of the United States from the Stateof Oregon.IL THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local 116, is a labor organizationaffiliated with the Congress of Industrial Organizations, and admits to member-ship employees of the respondent.Local 2573, Lumber and Sawmill Workers is a labor organization affiliatedwith the American Federation of Labor, and admits to membership employeesof the respondent. -III.THE UNFAIR LABOR PRACTICESA. Tice sequence of eventsThe respondent began its operations at Empire, Oregon, oil May 7, 1941, with acrew composed almost exclusively of members of Local 2573. On May 24, 1941,the respondent and Local 2573 executed a working agreement covering wages,hours, and conditions of employment at the plant.On April 20, 1942, Local 2573 and the respondent executed a new workingagreement which superseded the above-mentioned agreement.Among otherthings, this agreement provided for a check-off of dues.Paragraph XV of thisagreement entitled "Union Shop" provided in part as follows :A. The Company agrees to retain in employment only persons who main-tain continuous membership in good standing in Local 2573.C. In event that any employee fails to maintain continuous membershipin good standing or make application to join the Union as herein provided,or after making application is rejected by the Union, he shall be dischargedby the Employer within a reasonable time upon written notice from theUnion.The "Duration and Termination"clause contained in Article XXI of this agree-ment provided in part as follows :This agreement is for a period of time extending from the date of execu-tion toMarch 15, 1943.When either party to this agreement desires tomodify, add to or revise same, lie shall give written notice to the other partyat least thirty(30) days in advance of such contemplated changes .. ....If neither party, sixty(60) days prior to expiration,requests in writ-ing changes or termination,this agreement to continue from year to year.Counsel for the Board conceded that this contract was automatically renewed onMarch 15, 1944,and continued in full force and effecttoMarch 15,1945.Neitherparty requested changes or termination prior to March 15, 1944. 580DECISIONSOF NATIONALLABOR RELATIONS BOARDA number of the employers in the district, including the respondent, had formedthe Oregon Coast Operators Association for the purpose of handling labor rela-tions on their behalf. In April 1944, this Association and Local 2,573, togetherwith other local unions who had individual contracts with the members of theAssociation, attempted to negotiate a uniform "area wide" working agreement.After three meetings had proved unfruitful, the negotiations were broken off onMay 18, 1944 ; they did not resume until September.On June 27, 1944, Local 2573 addressed the following letter to the respondent:I am instructed by the Union to request you to set a date for a meetingto take up the matter of revising the present working agreement, to conformto standard working agreements.Several months ago the same matter was taken up with your Company, atwhich time it was reported to the Union that you wished to negotiate auniform agreement for your branch of the industry.The Union is asking to negotiate at this time, in as much as the negotiatingCommittee of The District Council has been informed by Mr. E. H. Card,Manager of the Oregon Coast Operators Association, that they think thatfurther negotiations will beuseless.The Union would like to revise two "articles" of the present workingagreement, the one being, the "hours of labor" article, the other being, the"vacation" article.The War Labor Board has written, standard forms which have beenor are being incorporated in all working agreements.Please advise the Union when a meeting may be had, giving date andhour.The respondent turned this letter over to E. H.Card,secretary-manager ofthe Association,who, under date of July 22, 1944, replied on behalf of therespondent as follows :This is in reply to your letter addressed to the Cape Arago LumberCompany, Empire,Oregon,in which you ask for a meeting date to take upthe matter of revising the present working agreement.You specify two"articles,"namely, "hours of labor" and"vacation,"as the particular articlesyou wish to revise.Please be advised the Company will be prepared to meet with yourCommittee August 4, 1944, at 7:30 P.M., in the Company office at Empire.This letter will serve as notice that the Company desires to revise ArticlesI, II, III,IV, VIII,IX, X, XI, XII,XIII,XIV, XV, XVI, XXand XXI, of theabove-mentioned agreement.The respondent and Local 2573 held two negotiation meetings as a result ofthis correspondence but little,if anything,was accomplished and the attemptwas abandoned.Beginning in September 1944, the Association and the local unions, includingLocal 2573,resumed their meetings.A number of such meetings were held,at the end of which a proposed area-wide agreement was tentatively agreed upon.D. H. Miller,Sr., respondent's general manager, was one of the Association'srepresentatives during these negotiations and Local 2573 was also present.How-ever, before the agreement was executed,the unions made further demandsrequiring a reopening of the negotiations on February 21, 1945.Sometime in February or early March 1945, some of respondent's employeesbecame dissatisfied with Local 2573 and began working secretly to organike the'Similar letters were sent to each of the individual members of the Association byLocal 2573 or the other A. F. L. locals having contracts with such members. CAPE ARAGO LUMBER COMPANY581employeesinto the CIO.Miller,Jr., knew of the CIO activity in the early partof March through "grapevine reports."Local 2573 learned of the CIO activitysometime in February.On March 9, 1945, the respondent's employees met and decided thatthe termsof the proposedarea-wide agreement were unsatisfactory to them and that theypreferred to retain their present working agreement with the respondent' Theplant committee of the respondent's employees so notified D. H. Miller, Jr., therespondent's plant manager, who had no authority to negotiate for the re-spondent.Miller, Jr., told the committee that he "would notify the managementof their request and was positive that it would beacceptable."About March 10, 1945, Marvin Berge, CIO organizer, called upon Miller, Jr.,at respondent's plant and informed him that the CIO represented a majority ofthe employees 3Miller, Jr., acknowledged that there was some activity in favorof the CIO. Berge stated that he did not want any trouble at the plant andmentioned having heard a rumor that the respondent might discharge some ofthe CIO adherents.According to Berge,Miller,J'r.,stated that there would beno discharges.'About this time, the CIO activity came into the openand its organizing wasno longerconcealed.About March 15, 1945,$ Max Leneve, respondent's boom foreman and anactive CIO adherent, walked into Miller, Jr.'s office where he was surreptitiouslyinformed by Miller, Jr., that Fritz Hagen, business agent for Local 2573, wasin another part of the office.Leaving the office, Miller, Jr., inquired if Lenevewas a member of the CIO. Leneve, apparently on very friendly terms with theplant manager, replied that this was "none of [his] business."On March 16,a meetingof Local 2573 was held at which the proposed area-wide agreement was discussed and the members voted to "leave Cape Aragoas itis."This decision was made due to the opposition of the respondent's em-ployees at the meeting to the terms of the area-wide agreement.On March 19, Ralph T. Moore, respondent's vice-president, who was author-ized to negotiate agreements with Local 2573, was informed for the first timeby Miller, Jr., that the plant committee had expressed its desire to continueunderthe old agreement rather than the area-wide agreement.Moore testifiedthat he just wanted to know "where we stood" in regard to the working agree-ment and that the employees' desire was "satisfactory" to the respondent.Miller, Jr., testified that he believed that Miller, Sr., informed the plant com-mittee of respondent's willingness to continue under the old agreement.Thedate of this communication was not given in the testimony, but it could nothave been until March 19 or thereafter. The respondent was not informed ofthe action of Local 2573 taken on March 16, nor is there any evidence that therespondent communicated to Local 2573 its willingness to continue under theterms of the old contract.On March 19, at Hagen's request, Leneve met with him in Miller, Jr.'s office.Hagen accused Leneve of having joined the CIO and presented him with theoption of signing either a statement that he had never joined the CIO and would2It is to benoted thatthiswas not a meetingof Local2573, the holder of the con-tract, but merely of respondent's employees;the membership of the Localincluded em-ployees of other plants as well.3Neither Berge, witness for the Board, nor Miller, Jr., could definitely set the date ofthis conference.4Although Miller, Jr., testified that Berge mentioned that he did not wish any trouble,he could not recall whether or not the discharge rumor had been mentioned.SThis datewas indefinitein the testimony but apparently occurred just prior to theshut-down of March 16. 582DECISIONSOF NATIONALLABOR RELATIONS BOARDnot assist that organization, or a statement promising never to aid the CIOagain.Leneve refused to sign either.Hagen then left the office to call inthe plant committee.During this interim, Moore saw Leneve and told himto keep his temper for otherwise he would say something which he wouldregret.When Hagen and the plant committee appeared, Hagen stated he hadin his possession the CIO card which Leneve had signed.After considerableargument, Leneve executed the statement to the effect that he had never joinedthe CIO.'Later the same day, Hagen and the plant committee called Ralph Phillips,green chain chairman, into the office of Miller, Jr., who left the room when thisconference began.Phillips was told that he had been passing out CIO cards andadmitted the truth of the accusation.Hagen then demanded that he sign oneof the two statements noted above in connection with the Leneve conference.Phillips signed the statement, promising not to wort- c.n behalf of the CIO.On the evening of March 19, 1945, the executive ooard of Local 2573 went onrecord "as recommending a fine" of $500 be placed against Max Leneve, F. W.Phillips, C. B. Wilson, and Jack Krieschel.On April 6, 1945, Local 2573 votedto approve the minutes of the Executive Board meeting.The above-mentioned employees worked as usual on March 20.None of themwere notified of the fines recommended against each of them.The first noticeany of them had of the fines carne some weeks later. Nor were any of themnotified of any charges placed against him by Local 2573 until May 1945.At 2: 30 p. in. on March 21, Hagen handed five letters to Moore and Miller, Jr.These letters were on the letterhead of Local 2573, signed by its secretary, andcontained a print of the seal of said local.One of the letters read as follows:I am instructed to inform you that Max Leneve is not in good standingwith the Union.According to the terms of our contract, we demand his immediatedischarge.The other letters, identical in language, referred respectively to Jack Krieschel,.C. B. Wilson, Frank Phillips, and a man named Crawford.7Moore immediatelytelephoned Miller, Sr., at Bandon, Oregon, the respondent's main office, and aftersome discussion they determined to accede to the demand of Local 2573 on thetheory that their union shop agreement required such action.Respondent was never specifically and directly told nor did it inquire why theemployees were no longer in good standing in Local 2573. It knew, however, thatthe dues of the men were paid to date through the check-off.How much moreitwas aware of is discussed hereinafter.About 3 p. in., Miller, Jr., informed Leneve and Phillips that Local 2573 haddemanded their discharge because they were no longer in good standing with theUnion and that they therefore could not continue to work for the respondentuntil they got "straightened out" with Local 2573.Phillips inquired whetherthe respondent could discharge at the request of Local 2573 in view of the WagnerAct.Miller, Jr., replied that he did not know, that all he was trying to do wasto keep the plant operating.He stressed the fact that the men's jobs would bewaiting for them as soon as they returned to good standing in Local 2573.When Phillips reported these events to the men working in his green chaingang, they decided to walk out in sympathy with him.Marshal Rybin, ClydeKuhn, Hawley Catfish, Marion Nicholas, Ray A. Muetchler, Wilfred D. Horton,Byron Brown, and Mark Kinkart thereupon left the plant.Within 5 minutes° Leneve had, In fact, signed a CIO application card.7The following day, Local 2573 withdrew the letterregardingCrawfordand he con-tinued to work unmolested. CAPE ARAGO LUMBER COMPANY583the plant whistle blew in accordance with instructions previously given byMiller, Jr.On the morning of March 22, Miller, Jr., informed Krieschel and Wilson thatLocal 2573 had demanded their discharge because they were not in good standing,and hence he had to lay them off until they returned to good standing in thelocal.Again lie informed them that their jobs would be waiting for them atthat time.The members of the green chain gang reported for work as usual that morning.They were informed by Miller, Jr., that they could not work as they were notin good standing with Local 2573 and were advised by him to see their unionrepresentative.When they saw Hagen, he explained the reason for their lay-offas being the fact that they had lost their seniority rights by walking off the jobwithout good cause.Later Hagen determined that Myron Brown and MarkKinkart had not walked off the job the day before and allowed them to returnto work.None of the others were permitted to return.Following the end of the night shift at 1 a. in. March 22, the respondent closeddown its night shift so that a reduction in force became necessary. It is con-ceded that this shut-down was caused solely by a lack of logs and was not dueto any unfair labor practice.The retention of employees was determined on the basis of plant-wide seniority.Of the six men laid off from the green chain gang, the man with the least senior-ity had been employed in November 1944.The records prove that the respond-ent retained in its employ after the lay-off 14 men with seniority dating fromNovember 1944 or thereafter, and that 8 men retained had seniority fromDecember 1944 or thereafter.On March 26, 1945, Local 2573, the other A. F. L. locals involved, and all theoperators with the exception of the respondent, executed the uniform area-wideagreement.On this same day, Moore telephoned Card, informed him that theCIO had just filed a petition for certification as the bargaining agent at therespondent's plant, and asked advice as to what the respondent should do.Cardadvised that, under the circumstances, the respondent should not sign anothercontract with Local 2573 until after the representation question had been settledfor fear of getting "tangled up" with the Board.On this occasion, Card's ad-vice was accepted and acted upon, and the respondent did not sign any othercontract with Local 2573.B. ConclusionsObviously Local 2573 requested the discharges of Max Leneve, Frank Phillips,Jack Krieschel, and C. B. Wilson because each of these men had either joined theCIO or was actively soliciting for that organization.Their activities were wellknown to Local 2573 as indicated by Hagen's accusations and from the state-ments which he requested them to sign.-The respondent also had "grapevine reports" and knew that the men wereactively advocating on behalf of the CIO.Miller, Jr., "suspected," accordingto his own testimony, the reasons for the request made by Local 2573. Therespondent, through Miller, Jr., had direct information that the CIO was attempt.ing to organize the plant.Miller, Jr., had but little doubt as to the individualswho were active on behalf of the CIO. The respondent knew at the time thesemen were discharged that they were not in good standing with Local 2573because they were members of or active on behalf of the CIO.The respondent attempts to justify the discharge of these employees becauseof the terms of the union shop clause in the working agreement which it thought 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDit had with Local 2573. It is clear that, except for this agreement, the respondentwould not have discharged the employees.The facts found raise the question whether or not the working agreementbetween the respondent and Local 2573 with its union shop clause was in fullforce and effect on March 21, 1945. This depends upon whether or not theagreement automatically renewed itself by its own terms upon its terminationdate of March 15, 1945, or was renewed in any other way. It is concededthat said agreement was in full force and effect to March 15, 1945.The termination and duration clause of the contract contains two paragraphs,the pertinent parts of which follow :When either party to this agreement desires to modify, add to or revisesame, lie shall give written notice to the other party at least thirty (30)days in advance of such contemplated changes . . ....If neither party, sixty (60) days prior to expiration, requestinwriting changes or termination, this agreement to continue from yearto year.The testimony is undisputed that, prior to June 27, 1944, neither the respondentnor Local 2573 had requested either changes or termination of the agreement.However, by letter dated June 27, 1944, Local 2573 gave the respondentwrittennotice of its desire to "revise" two articles of the agreement.OnJuly22, 1944, the respondent, in turn, gave Local 2573 notice in writing of itsdesire to "revise" 15 other articles in the agreement including both the unionshop clause and the termination and duration clause.By July 22,1944,the parties had opened up all but four of the articles of theagreement for negotiation. Obviously, if changes were made in all the articlesthus opened for negotiations, the parties would have had a new agreement andnot merely a revision of the then existing contract.The action of E. H. Card, secretary-managerof the Oregon CoastOperatorsAssociation, in sending on behalf of the respondent the letter dated July 22,1944, to Local 2573 requesting revisions of 15 articles in the agreement wasdeliberately and concededly taken after full consultation with the respondentand other members of the Association for the purpose of "forcing" Local 2573into negotiating a uniform area-wide agreement with the operators and otherlocals in the district.Similar letters were sent by Card on behalf of other op-erators in the Association for the same purpose. The area-wide agreement wasintended to replace the agreements then existing at the individual operations.It is obvious from the undisputed testimony of Card that the operators, includingthe respondent, intended their notice to "revise" as notices toterminateor, atthe very least, tochangethe then existing agreements.Card also testified from his considerable experience with contracts in the lumberfield that in his opinion the termination clause in the agreement under considera-tion, as interpreted by the lumber industry in the area, itself required a definitewritten notice of intentto terminatein order that the agreement would not auto-matically renew itself by its own terms.The undersigned is unconvinced by suchtestimony. In any event, such an interpretation does violence to the phraseologyof the agreement itself and would require the elimination of the word "changes"from the second paragraph of the clause above quoted.Card himself had recog-nized the language difficulties involved in the present termination clause when heattempted to clarify that phraseology in the area-wide agreement which he as-sisted in drafting.He also candidly acknowledged that the interpretation of theindustry as to the legal meaning of similar termination clauses had not beenadopted by others outside the industry itself, such as individual arbitrators, theWar Labor Board, and even this Board when they were called upon to determinethe legal meaning of such clauses. CAPE ARAGO LUMBER COMPANY585.In view of the above, the undersigned believes, and therefore finds, that therequest for revisions of articles in the agreement made by Local 2573 on June 27,1944, and by the respondent on July 22, 1944, were requests in writing to the otherparty to the contract for termination of or changes in the agreement, made sixtydays prior to the termination date and by the terms of the termination clausesuch action prevented the agreement from automatically renewing itself.Local 2573 argues further in its brief that, assuming the fact that the contractdid not automatically renew itself, the respondent and Local 2573 neverthelessagreed to be bound by the agreement and hence the union shop clause was ineffect after March 15, 1945.The undisputed facts prove that the expressed desire of the plant committeenot of Local 2573 8-to continue under the old contract made on March 9, 1945, toMiller, Jr., who had no authority to negotiate agreements and who only agreedto submit the offer to respondent's management with the statement that he was"positive" that it would be agreeable, was not transmitted to respondent's manage-ment until March 19, 1945, or thereafter.The facts further prove that respond-ent's assent thereto was never transmitted to Local 2573 but, at best, only to theplant committee.Hence, at the very least, the requirement of communicatedassent required in the making of a contract is here lacking.As far as Local 2573,the holder of the contract, is concerned, that organization did not act in regardto the contract at the respondent's plant until March 16, 1945, when the local votedto allow the Cape Arago operation to continue "as it is."At this point, the con-tract had already expired.Further, there is no showing of any communicationbetween the respondent and Local 2573 of this action.No contract by mutualassent cameinto being between these parties.Local 2573 further argues that the parties indicated their assent to the con-tinuation of the contract by their acts after March 15.The first act upon whichLocal 2573 or the respondent can rely as indicating this assent is the act of dis-charging employees Leneve, Phillips, Krieschel, and Wilson based upon the sup-posed existence of the union shop clause.This line of argument, however, placesLocal 2573 and the respondent in the peculiar position of creating an agreementby one act and then attempting to justify that very same act by the agreementwhich the act is alleged to have created.Even the discharge of the employees on March 21 is not conclusive evidence ofthe respondent's, intention to be bound by the old agreement.For the undisputedevidencedisclosesthat as late as March 26 the respondent felt free to execute thearea-wide agreement with Local 2573 except for Card's advice that respondentshould execute no new contract with Local 2573 until the representation questionraised by the CIO had been disposed of.It is therefore found that the agreement between the respondent and Local2573 containing the union shop clause under which the respondent attemptedto justify the discharges of Leneve, Phillips, Krieschel,and Wilsonterminatedas ofMarch 15, 1945, and that the respondent discriminated in regard to thetenure and the terms and conditions of their employment by discharging them onMarch 21, 1945, thereby discouraging membership in the CIO.`As to thedischargesof the members of the greenchain gang,the evidence isclear that these six employees walked off their jobs in concertedaction protest-ing the unfair labor practice of discharging the men named above.These mentherefore were entitled to reinstatement upon their application thereforon March6 The membership of Local 2573, the holder of the contract, is not limited to the re-spondent's employees, but includes employees of other operations.6 SeeBoeckler Associates,etal.,60 N. L. R. B. 1208 ;Fischer LumberCo., 62 N. L. it. B.543. 586DECISIONS OF NATIONALLAI3OR RELATIONS BOARD22, 1944, unless their positions had been eliminated by the shut-down of thatsame day. Admittedly this shut-down was caused not by any unfair laborpractice by the respondent but by a lack of logs. The facts conclusively showthat Local 2573 dictated which of these green chain gang employees were en-titled to reinstatement and that the respondent abided by the decision of Local2573.As to the other employees in the plant, the evidence shows that the menwere retained in accordance with plant-wide seniority.The facts show that of the six men laid off from the green chain gang theman with the least seniority had been employed by the respondent since No-vember 1944.The records of respondent also prove that the respondent re-tained in its employ after the lay-off 14 men with seniority dating only fromNovember 1944 or thereafter.Of these 14 men, 8 enjoyed seniority from De-cember 1944 or thereafter. It is therefore obvious that acting at the requestof Local 2573 the respondent discriminated against the six men on the greenchain gang by refusing to reinstate them upon application on March 22, 1945.Local 2573 attempted to justify these refusals to reinstate on the ground thatthe men had walked off the job without cause and thereby had lost all seniorityrights in accordance with a decision to that effect made by Local 2573.As ithas been found heretofore, there was no contract in effect at this time. Itis clear that Local 2573 had no justification for interfering with the reinstate-ment of these individuals.The rule as promulgated by Local 2573 and applied inthese cases by it would in effect penalize employees for engaging in concertedactivity, a right guaranteed by the Act.The undersigned therefore finds that by refusing to reinstate Marshall Rybin,Clyde Kuhn, Hawley Catfish, Marion Nicholas, Ray A. Muetchler, and WilfredD. Horton upon their request on March 22, 1945, the respondent discriminatedin regard to their hire and tenure and the terms and conditions of their em-ployment, thereby discouraging membership in the CIO.1°IV.THEEFFECT OF THELNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain actionnecessary to effectuate the policies of the Act. It has been found above, thatthe respondent's discharge of Max Leneve, Frank Phillips, Jack Krieschel, andC.B.Wilson on March 21, 1945, and the refusal to reinstate Marshall Rybin,Clyde Kuhn, Hawley Catfish, Marion Nicholas, Ray A. Muetchler, and WilfredD.Horton upon their application for reinstatement on March 22 constitutedunfair labor practices under the Act.Itwill therefore be recommended thatthe respondent reinstate them to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights and privileges, if101nview of thebasisfor the finding that the ten men were illegallydiscriminatedagainst,it isunnecessaryto consider whether thedischarges and refusalsto reinstate wouldhave been illegal for other reasons though the contractbe considered as having been ineffect at the time of such dischargesand refusals.SeeWallaceCorp.,323 U.S. 248 ;Rutland Court Owners, Inc.,46 N. L. It. B. 1040;Portland Lumber Mills,64 N.L. It. B.159;DiamondT Motor Car Company,64 N. L. R. B. 1225. CAPE ARAGO LUMBER COMPANY587necessary dismissing other persons hired since the date of their discharge.Itwill also be recommended that the respondent pay to each of them an amountequal to that which he would normally have earned as wages from the dateof his discharge or refusal to reinstate to the date of the offer of reinstatement"less his net earnings'during such period.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1. InternationalWoodworkers of America,Local 116,CIO, and Local 2573,Lumber and Sawmill Workers,A. F. ofL., are labor organizations within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of MaxLeneve, Frank Phillips, Jack Krieschel,C. B. Wilson,Marshall Rybin, ClydeKuhn, Hawley Catfish,Marion Nicholas, Ray A. Muetchler,andWilfred D.Horton, thereby discouraging membership in InternationalWoodworkers ofAmerica, Local 116,CIO, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(3) of the Act.3.By said acts the respondent has interfered with, restrained,and coercedits employees in the exercise of the rights guaranteed in Section7 of the Actand has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law theundersigned recommends that the respondent, Cape Arago Lumber Company,Empire, Oregon, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in InternationalWoodworkers of America,Local 116, CIO, or any other labor organization of its employees, by dischargingor in any other manner discriminating in regard to the hire and tenure of em-ployment or any term or condition of employment of any of its employees ;(b) In any like or related manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form labororganizations, to join or assist International Woodworkers of America, Local116, CIO, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.11There is some testimony in the record tending to indicate that after the original refusalon March 22, 1945, to reinstate the men on the green chain gang, the respondent thereafteroffered to reinstate certain of them, and that the offer was rejected on the ground that theofferees had other jobs.The testimony on the subject is, however, not of sufficient clarityto justify the undersigned in making a definitive finding thereon. If, in fact, certain ofthe men did receive and reject such offers, they would be entitled to back pay only tothe date such offers were made. This question,if it arises,may be disposed of at thetime the matter of compliance with the recommendations is handled.12By "net earnings" is meant earnings less expenses, such as for transportation, room,and hoard, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N, L. R.B. 440.Monies received for work performed uponFederal, State, county, municipal, or other work-relief projects shall be considered as earn-ings.See Republic Steel Corporation v. N. L. R.B., 311 U. S. 7. 588DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a) Offer to Max Leneve, Frank Phillips, Jack Krieschel, C. B. Wilson, andMarshall Rybin, Clyde Kuhn, Hawley Catfish, Marion Nicholas, Ray A. Muetchler,and Wilfred D. Horton, immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniority and otherrights and privileges ;(b)Make Max Leneve, Frank Phillips, Jack Krieschel, C. B. Wilson, MarshallRybin, Clyde Kuhn, Hawley Catfish, Marion Nicholas, Ray A. Muetchler, andWilfred D. Horton, whole for any loss of pay each of them may have suffered byreason of the discrimination against him by payment to him of a sum of moneyequal to an amount determined in the manner set forth in the section above en-titled the Remedy ;(c)Post at its plant at Empire, Oregon, copies of the notice attached hereto,marked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the NineteenthRegion, shall,after being duly signed by Cape AragoLumber Company's representative, be posted by it immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by other material.(d)Notify the Regional Director for the Nineteenth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takeaction aforesaid.As provided in Section 33 of Article of theRules andRegulations of the Na-tional Labor Relations Board, Series 3, as amended, effective November 27, 1945,any party or counsel for the Board may, within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RachambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting, setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motionsor objec-tions) as he relies upon, together with the originaland four copies of a brief insupport thereof.Immediately upon the filing of such statement of exceptionsand/or brief, the party or counsel for the Board filing the same shall. serve acopy thereof upon each of the other parties and shall file a copy with the Region-alDirector.As further provided in said Section 33, should any party desirepermission to argue orally before the Board, request thereformust be made inwriting to the Board within ten (10) days from the date of the order transfer-ring the case to the Board.THOMAS S. WILSON,Trial Examiner.Dated December 12, 1945.